I concur in the judgment, but in my opinion the examination of the defendant as to his demeanor while testifying upon a former trial ought not to have been allowed. It was not, however, as to a matter of much importance, and I think it could not have prejudiced the case of defendant.
As to numerous remarks made by the judge during the trial, I wish to say, that, in my judgment, the best plan is to let the prosecuting attorney attend to the case of the people. The judge should be indifferent, except in a desire to conduct the trial according to the rules of law, and he serves the cause of justice best when he is so. In this case I have some doubt as to what should be done, but am disposed to yield to the more positive convictions of my associates that there was no substantial injury.
Hearing in Bank denied. *Page 1